                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

  TERRY JACKSON, d.b.a W.S.A.E &
  W.C. LLC                                          CV 18-43-BU-BMM-JCL

                       Plaintiff,
                                                     ORDER
               vs.

  CITY OF BOZEMAN, and GREG
  SULLIVAN, City Attorney,

                       Defendants.

      On March 6, 2019, Plaintiff Terry Jackson, appearing pro se, filed a motion

titled “Motion disparate impact”. The motion, consistent with the allegations in his

complaint, asserts he has been subjected to discrimination. But the motion does not

request any specific relief.

      Fed. R. Civ. P. 7(b) requires that a motion filed with the Court must “state

with particularity the grounds for seeking the order[,]” and it must “state the relief

sought.” Jackson’s March 6, 2019 motion does neither. Therefore, IT IS HEREBY

ORDERED that the motion is DENIED.

      On March 13, 2019, Jackson filed a motion asking that presiding United

States District Court Judge Brian Morris and I both disqualify ourselves from

further involvement in this matter. Because such a motion must be decided by the


                                           1
judge whose impartiality is being questioned,1 this order addresses Jackson’s

motion only to the extent it applies to me. In that respect, his motion is denied.

         Jackson does not identify a statutory basis for his motion. Therefore, I will

construe the motion as a request for my disqualification under 28 U.S.C. § 455.

Section 455 is a self-executing disqualification statute. It provides in relevant part

as follows:

         (a) Any justice, judge or magistrate judge of the United States shall
         disqualify himself in any proceeding in which his impartiality might
         reasonably be questioned.

         (b) He shall also disqualify himself in the following circumstances:

               (1) Where he has a personal bias or prejudice concerning a party, or
                   personal knowledge of disputed evidentiary facts concerning the
                   proceeding[.]

28 U.S.C. § 455(a) and (b).

         The test for disqualification under § 455(a) is an objective one, pursuant to

which recusal is appropriate if “a reasonable person with knowledge of all the facts

would conclude that the judge’s impartiality might reasonably be questioned.”

United States v. Hernandez, 109 F.3d 1450, 1453 (9th Cir. 1997). This “reasonable

third-party observer” is not “hypersensitive or unduly suspicious,” and “is not a

‘partly informed man-in-the-street[.]’” United States v. Holland, 519 F.3d 909, 914


1
    In re Bernard, 31 F.3d 842, 843 (9th Cir. 1994).

                                            2
(9th Cir. 2008). Rather, the reasonable person is a “well-informed, thoughtful

observer,” and “someone who ‘understands all the relevant facts’ and has

examined the record and the law.” Holland, 519 F.3d at 914.

      Jackson’s motion presents very incoherent arguments in support of his

request for recusal. As best as can be ascertained from his motion, it appears

Jackson merely speculates that when I was a private lawyer engaged in the practice

of law prior to becoming a judge, I may have had some contact with some of the

parties or witnesses involved in this case. Beyond his speculation, Jackson does not

identify any actual prior connection or involvement I had with any party or

witness. His speculation does not present facts on which an objective person would

conclude that my impartiality might reasonably be questioned.

      It is important to note that the objective standard to be applied under section

455 must “‘not be so broadly construed that it becomes, in effect, presumptive, so

that recusal is mandated upon the merest suggestion of personal bias or

prejudice.’” Holland, 519 F.3d at 913 (quoting United States v. Cooley, 1 F.3d 985,

993 (10th Cir. 1993)). “[J]udges are not to recuse themselves lightly under §

455(a)” and should participate in cases assigned if there is no legitimate reason for

recusal. United States v. Sierra Pacific Industries, 2010 WL 4777842 *6 (E.D. Cal.

2010) (quoting United States v. Synder, 235 F.3d 42, 45 (1st Cir. 2000)); Holland,



                                          3
519 F.3d at 912. In other words, judges “must not simply recuse out of an

abundance of caution when the facts do not warrant recusal. Rather, there is an

equally compelling obligation not to recuse where recusal is not appropriate.”

Sierra Pacific Industries, 2010 WL 4777842 *2 (citing Holland, 519 F.3d at 912).

      To recuse myself under the speculative circumstances Jackson suggests

might exist would be to encourage the misuse of 28 U.S.C. § 455. In fact, I have an

obligation to not recuse myself under these circumstances. See e.g. In re

Yellowstone Mountain Club, LLC, 2011 WL 766979 *5 (Bkrtcy. D. Mont. 2011)

(recognizing that a judge has a “corresponding obligation to not recuse and to serve

on assigned cases when no reason to recuse exists”).

      Because Jackson has not identified any legitimate basis for my recusal under

section 455, IT IS ORDERED that Jackson’s motion for disqualification or recusal

is DENIED to the extent it applies to me.

      DATED this 14th day of March, 2019.



                                                ______________________________
                                                Jeremiah C. Lynch
                                                United States Magistrate Judge




                                            4
